
	
		II
		110th CONGRESS
		2d Session
		S. 2903
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Harkin introduced
			 the following bill; which was read twice, considered, read the third time, and
			 passed
		
		A BILL
		To amend Public Law 110–196 to provide for a temporary
		  extension of programs authorized by the Farm Security and Rural Investment Act
		  of 2002 beyond April 25, 2008.
	
	
		1.Additional temporary
			 extension of agricultural programs and suspension of permanent price support
			 authoritiesEffective April
			 25, 2008, section 1 of Public Law 110–196 (122 Stat. 653) (as amended by Public
			 Law 110–200 (122 Stat. 695)) is amended—
			(1)in subsection
			 (a), by striking April 25, 2008 and inserting May 2,
			 2008; and
			(2)in subsection
			 (d), by striking April 25, 2008 and inserting May 2,
			 2008.
			
